Citation Nr: 0532184	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  94-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
traumatic acromioclavicular separation of the right shoulder, 
currently rated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
compression fracture of T-12 and L-1, currently rated as 10 
percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1961.  

This appeal arises from a February 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  The appeal also arises from a 
September 1996 rating decision of the RO which denied 
increased ratings for the veteran's residuals of a traumatic 
acromioclavicular separation of the right shoulder, and 
residuals of a compression fracture of T-12 through L-1.  

The Board of Veterans' Appeals (Board) issued a decision 
denying the veteran's claims in May 1999.  The veteran 
appealed that decision to United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
The Court in an April 2001 order vacated the May 1999 
decision of the Board and remanded it to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Board 
remanded the claims to the RO in February 2002 for additional 
development and to ensure the notice requirements of VCAA had 
been met.  

The RO in an August 2003 rating decision granted service 
connection for tinnitus and assigned a 10 percent disability 
rating.  Subsequently, the claims were returned to the Board 
for further appellate consideration.  During the pendency of 
the appeal, the criteria for rating disorders of the spine 
was amended.  To ensure the veteran had proper notice of the 
newly revised regulations, the claims were again remanded in 
April 2004.  

The veteran's representative has raised the issue of service 
connection for the veteran's cervical disorder.  The Board 
construes this as a request to reopen the veteran's claim.  
As it has not been developed or certified for appellate 
review it is referred to the RO for appropriate action.  

After reviewing the claims folder, the Board has found the 
development and notice ordered by the Board has been 
accomplished to the extent possible.  Stegall v. West, 11  
Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The acromioclavicular separation of the right shoulder 
results in limitation of motion of the arm to shoulder level.  
The veteran's non-service connected cervical myelopathy has 
resulted in making it impossible for medical examiners to 
determine to what degree there is any weakened movement, 
fatigability or loss of range of motion due to pain of the 
right shoulder, which is related to the veteran's residuals 
of acromioclavicular separation.  

2.  The veteran's residuals of compression fracture of T-12 
and L1 are overwhelmed by the veteran's non-service connected 
cervical myelopathy, to the extent that any determination of 
disability related to the residuals of the compression 
fractures by medical personnel is no longer possible.  

3.  The veteran's service-connected disabilities include: 
bilateral hearing loss, rated as 50 percent disabling; 
residuals of acromioclavicular separation of the right 
shoulder, rated as 20 percent disabling; residuals of 
compression fracture of T-12 and L1, rated as 10 percent 
disabling; and tinnitus, rated as 10 percent disabling.  In 
combination the veteran's service connected disabilities are 
rated as 70 percent disabling.  

4.  The veteran's non-service connected disabilities include 
cervical myelopathy, status post transoral odontoidectomy; C4 
motor ASIA C; bladder dysfunction, myoclonus and spasticity 
of the lower extremities; marasmus; and status post 
myocardial infarction.  

5.  The veteran's past employment experience included 
welding, spray painting and picking fruit.  

6.  The veteran completed either the sixth or seventh grade.  
His only additional education and training was certification 
as a welder.  

7.  The veteran is currently unemployable.  His service-
connected disabilities are of such severity, in combination, 
that the veteran would be unable to sustain any kind of 
occupation requiring manual labor.  The veteran has no 
experience or training for any type of sedentary occupation.  

8.  The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful occupation 
consistent with his education and employment experience.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, in excess of 20, 
percent, for residuals of a traumatic acromioclavicular 
separation of the right shoulder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5201, and 38 C.F.R. § 4.73, Diagnostic Code 5301 
(2005).  

2.  The criteria for an increased rating, in excess of 10 
percent, for residuals of a compression fracture of T-12 
through L-1 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5291, 5288 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003, 5235 
(2005).  

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In compliance with the remands of the Court and the Board, 
the veteran was informed of the provisions of the VCAA in 
April 2001 and May 2001.  Letters to the veteran in May 2002, 
March 2003, April 2003, and April 2004 kept the veteran 
apprised of VA's efforts to develop his claim.  The RO 
obtained the records identified by the veteran.  The veteran 
was examined by VA in June 2003.  The veteran submitted a 
videotaped statement.  In addition, an opinion from a private 
physician was submitted in March 2004.  The criteria for 
evaluating disorders of the spine, both old and new, were 
furnished to the veteran.  The veteran has been furnished all 
the intended benefits of VCAA.  See generally Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Increased Ratings

Right Shoulder

After reviewing the evidence in its entirety, the Board has 
concluded the evidence does not support a higher rating than 
20 percent for the right shoulder disorder.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4.  The Board reviewed the diagnostic 
codes provided for rating both disorders of the joint and 
muscles of the shoulder.  38 C.F.R. § 4.71a, Diagnostic Codes 
5201, and 38 C.F.R. § 4.73, Diagnostic Code 5301 (2005).  
Both are based on range of motion of the shoulder.  A higher 
rating than 20 percent requires loss of range of motion to 
below shoulder level.  Range of motion of the shoulder is 
illustrated as being at 90 degrees of forward elevation 
(Flexion) or shoulder abduction at shoulder level.  38 C.F.R. 
§ 4.71, Plate I.  Records from the Howard A. Rusk 
Rehabilitation Center in April 1998 indicated the veteran 
could move both shoulders to 90 degrees.  In response to 
inquiries from the RO in July 2003, the VA examiner stated 
"There was no way" to discuss matters of weakened movement, 
excess fatigability, incoordination of the shoulders, or pain 
with motion due to the veteran's neurological status.  The 
range of motion recorded by VA examiner in June 2003 reflects 
the degree of neurological impairment, not the residuals of 
the shoulder separation.  The VA examiner stated the 
veteran's symptoms were more related to his neurological 
diagnoses than his history of a joint separation.  There is 
no basis in the record for granting a higher rating for the 
veteran's residuals of a traumatic acromioclavicular 
separation of the right shoulder.  



Residuals of a Compression Fracture of T-12 through L-1

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will evaluate the veteran's 
service-connected spine disorder under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The criteria, in effect prior to September 26, 2003, rated 
fractures of the vertebra without cord involvement based on 
ankylosis or limited motion.  A ten percent rating is the 
maximum rating for limitation of motion.  A higher rating 
requires evidence of ankylosis of the dorsal spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5288 (2002).  There is no 
evidence of favorable ankylosis of the dorsal spine.  In 
addition, as was noted above, the veteran's neurological 
status makes it impossible to determine what, if any, current 
impairment is related to his residuals of a compression 
fracture.  

In comparing the new criteria for rating a vertebral fracture 
to the evidence, the Board found that it was also based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5235 (2005).  A review of the claims folder indicates there 
is no accurate way to measure or to differentiate the 
veteran's limitation of motion of the thoracic spine, when 
the veteran's neurological status is that of a quadriplegic.  

A higher rating than 10 percent for residuals of compression 
fracture of T-12 to L-1 is not warranted.  

Total Rating 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2005).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2005).

VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91; see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  See also Parker v. Brown, 7 Vet. 
App. 116, 118 (1994) ["claim for TDIU is based on an 
acknowledgment that even though a rating less than 100% under 
the rating schedule may be correct, objectively, there are 
subjective factors that may permit assigning a 100% rating to 
a particular veteran under particular facts"].  

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, 4 Vet. App. at 363.  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a)(2005). 

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

The veteran does meet the minimum schedular criteria for a 
total rating as he does have one service-connected disability 
rated as 40 percent disabling or more and his combined rating 
is 70 percent.  The veteran's bilateral hearing loss is rated 
as 50 percent disabling and in combination his service-
connected disabilities are rated as 70 percent disabling.  
Thus, he does meet the threshold criteria for consideration 
of a total rating based on individual unemployability due to 
service-connected disability outlined in 38 C.F.R. § 4.16(a).  

The veteran's service connected disabilities include: 
bilateral hearing loss, rated as 50 percent disabling; 
residuals of acromioclavicular separation of the right 
shoulder, rated as 20 percent disabling; residuals of 
compression fracture of T-12 and L1, rated as 10 percent 
disabling; and tinnitus, rated as 10 percent disabling.  In 
combination, the veteran's service connected disabilities are 
rated as 70 percent disabling.  

The veteran's non-service connected disabilities include 
cervical myelopathy, status post transoral odontoidectomy; C4 
motor ASIA C; bladder dysfunction, myoclonus and spasticity 
of the lower extremities; marasmus; and status post 
myocardial infarction.  A VA discharge summary in June 2002 
described the veteran as suffering from an incomplete 
cervical one through four quadriplegia requiring use of a 
home ventilator.  The veteran has an indwelling catheter and 
is bedridden.  

On his Applications for Increased Compensation Based on 
Unemployability, the veteran indicated he last worked full 
time in 1982.  He completed the seventh grade.  He had 
training as a welder.  The veteran's past employment 
experience included welding, spray painting and picking 
fruit.  On his DD 214 it was noted the veteran had completed 
the sixth grade.  He was an infantryman in service.  Under 
the category for listing training or schooling in service was 
typed "none."  

The veteran is currently unemployable.  The veteran's non-
service connected disabilities are of such overwhelming 
severity that the veteran is clearly unemployable.  Medical 
providers have consistently noted the veteran is currently 
unemployable.  The question is whether the veteran's service-
connected disabilities alone are of such severity as to 
preclude his ability to hold substantially gainful 
employment.  

The veteran submitted an opinion from Dr. B, a neuro-
radiologist with the Uniformed Services University of Health 
Sciences.  In his March 2004 opinion, Dr. B. wrote that the 
veteran would be unable to maintain employment as a welder or 
painter because of his shoulder or back, even if the 
neurological impairments from the basilar invagination were 
not present.  

Based on that opinion, the Board has concluded the veteran's 
service-connected disabilities are of such severity that the 
veteran would be unable to sustain any kind of occupation 
requiring manual labor.  The veteran has no experience or 
training for any type of sedentary occupation.  He has no 
formal training of any kind which would prepare him for a 
sedentary job.  In addition, the veteran's hearing impairment 
is severe.  In June 2003, a VA examination revealed that the 
veteran was not only using hearing aids, but required an 
assistive listening device called a pocket talker to help him 
hear and communicate better with his health care providers.  
The veteran has a severe sensorineural hearing loss with 
tinnitus that results in only fair word recognition in both 
ears.  The severity of his hearing disability in combination 
with his lack of experience or training, result in the 
veteran being highly unlikely to successfully hold a 
sedentary job.  

The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful occupation 
consistent with his education and employment experience.  


ORDER

An increased rating for residuals of an acromioclavicular 
separation of the right shoulder is denied.  

An increased rating for residuals of a compression fracture 
of T-12 and L-1 is denied.  

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to 
regulations governing the award of monetary benefits.  


	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


